Title: From George Washington to Major General William Howe, 23 August 1775
From: Washington, George
To: Howe, William



Sir
[Camp Cambridge] Aug. 23. 1775

I flatter myself you have been m[is]inform’d as to the Conduct of the Men under my Command complained of in yours of yesterday. It is what I should highly disapprove & condemn.
I have not the least Objection to put a Stop to the Intercouse between the two Camps either totally or partially. It obtained thro. the pressing Sollicitations of Persons cruelly separated from their Friends & Connections & I understood was mutually convenient. I am Sir Your most Obed. Hbbl. Servt
